Exhibit 4.1 January 31, 2011 Re: Common Stock and Warrant Purchase Agreement Dated as of March 28, 2002, as amended (the “Purchase Agreement”) Gentlemen: Reference is made to the Purchase Agreement and the common stock purchase warrants issued pursuant thereto and currently outstanding as listed on Exhibit A attached to this letter (the “Warrants”). The Warrants have an expiration date, as extended, of January 31, 2011 (the “Expiration Date”).The Company has extended the Expiration Date to March 31, 2011.The Company represents and warrants to each of the holders of the Warrants that all necessary corporate action to authorize the extension of the Expiration Date has been taken and the Company has full power and authority to issue this letter. For our records, please acknowledge receipt of this letter and your consent to the extension of the Expiration Date of the Warrants to March 31, 2011 by countersigning this letter where indicated below. EVERGREEN ENERGY INC. By: Thomas B. Stoner, Chief Executive Officer 1225 17th Street, Suite 1300 Denver, CO USA 80202-5506 www.evgenergy.com The undersigned investors acknowledge and agree to the terms of this letter: By: {Warrant holder} 1225 17th Street, Suite 1300 Denver, CO USA 80202-5506 www.evgenergy.com EXHIBIT A Outstanding Warrants 1225 17th Street, Suite 1300 Denver, CO USA 80202-5506 www.evgenergy.com
